Name: 2006/528/EC: Commission Decision of 27 July 2006 amending Decision 2006/147/EC on introducing preventive vaccination against highly pathogenic avian influenza H5N1 and related provisions for movements in the Netherlands (notified under document number C(2006) 3338)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  agricultural activity
 Date Published: 2006-07-29; 2007-05-08

 29.7.2006 EN Official Journal of the European Union L 208/39 COMMISSION DECISION of 27 July 2006 amending Decision 2006/147/EC on introducing preventive vaccination against highly pathogenic avian influenza H5N1 and related provisions for movements in the Netherlands (notified under document number C(2006) 3338) (Only the Dutch text is authentic) (2006/528/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (1), and in particular, Article 57 (2) thereof, Whereas: (1) Commission Decision 2006/147/EC of 24 February 2006 on introducing preventive vaccination against highly pathogenic avian influenza H5N1 and related provisions for movements in the Netherlands (2) approved the plan for preventive vaccination against highly pathogenic avian influenza H5N1, submitted by the Netherlands to the Commission on 21 February 2006 (the preventive vaccination plan). It also provided for certain measures to be applied in the Netherlands where preventive vaccination is carried out in certain poultry holdings at particular risk for the introduction of infection by that disease, including movement restrictions on vaccinated poultry. (2) In accordance with the preventive vaccination plan, the Netherlands has undertaken the preventive vaccination of organic and free range layer poultry and backyard poultry against highly pathogenic avian influenza H5N1. The preventive vaccination plan is a pilot project since there is limited experience with preventive vaccination under such conditions and for some of the species concerned. (3) The preventive vaccination plan, as submitted by the Netherlands and approved by Decision 2006/147/EC, provides that preventive vaccination must be completed by 30 June 2006. The Netherlands carried out vaccinations in accordance with the preventive vaccination until that date. (4) In accordance with the obligations for reporting under Article 13 of Decision 2006/147/EC the Netherlands has submitted a report containing information on the implementation of the preventive vaccination plan and has reported to the Standing Committee on the Food Chain and Animal Health as well as to expert working groups on the use of preventive vaccination and has requested to continue such vaccination. (5) In addition, on the basis of the information provided by the Netherlands, it seems that further field experience is needed with respect to the use of preventive vaccination against the spread of highly pathogenic avian influenza of H5N1 subtype. It is therefore appropriate to approve such preventive vaccination until 31 July 2007. (6) The Netherlands has also requested approval of certain amendments to the preventive vaccination plan submitted on 21 February 2006, as regards its practical implementation such as the species to be vaccinated, the use of bivalent vaccines, identification of individual birds in backyard poultry flocks, the place of vaccination and restrictions on movements of such poultry. The Commission considers that those amendments are in accordance with the relevant Community legislation. (7) Decision 2006/147/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/147/EC is amended as follows: 1. Article 1(2)(a) is replaced by the following: (a) backyard poultry  means chicken, turkeys and other species belonging to the Galliformes order and ducks, geese and other species belonging to the Anseriformes order which are kept by their owners: (i) for their own consumption or use; or (ii) as pets.. 2. Article 2(1) is replaced by the following: 1. The plan for preventive vaccination against highly pathogenic avian influenza H5N1, as submitted by the Netherlands to the Commission on 21 February 2006, and the amendments to that plan, including the continuation of that plan until 31 July 2007, as submitted by the Netherlands to the Commission on 29 June 2006, are approved (the preventive vaccination plan). In accordance with the preventive vaccination plan, the preventive vaccination against avian influenza shall be carried out with an inactivated heterologous vaccine of avian influenza subtype H5 or with a bivalent inactivated heterologous vaccine containing both avian influenza subtypes H5 and H7 authorised by the Netherlands in backyard poultry, organic and free range layers in the Netherlands.. 3. Article 4, point 1 is replaced by the following: 1. Vaccinated backyard poultry shall be individually identified and may only be: (a) moved to other backyard holdings within the Netherlands; or (b) temporarily gathered for shows and exhibitions in the Netherlands. Such movements or gatherings must be in accordance with the preventive vaccination plan, including the maintenance of records of such movements and gatherings. Article 2 Addressee This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 27 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 10, 14.1.2006, p. 16. (2) OJ L 55, 25.2.2006, p. 47.